Dissenting Opinion of
Goodenow, J.
The jury must have found, under the instructions given by the presiding Justice, that the street where the accident happened was not “safe and convenient,” according to the requirements of the statute; and that the city government authorized persons with their teams and wagons to occupy a portion of such street or bridge and make it a customary stand day after day, during the season of their business, for trade with their customers, and that it was so continuously occupied; or that it was occupied by them without express authority from the city government, but with their knowledge and without any objection on their part, or interference therein, and that the defendants assented to such use and occupation. They also found, specially, “that the horse took fright from the standing tree, which might be further increased by being whipped, by the bushes on the other loads.”
The “ standing tree” is the one spoken of by S. E. Walker, in his testimony, as “an evergreen 18 feet high, standing erect on the wagon; there was any amount of dirt on the roots; the only tree on the team. The largest tree he ever saw in the market.” lie says, “these teams had not been there a great while; cannot say how long.”
The presiding Justice instructed the jury, that the charter and ordinances of the city did not impose on the defendants any additional legal liabilities and obligations to make and .repair highways, and he also instructed them generally, con*540cerning the duties of towns and cities to keep their highways, streets and bridges, safe, and convenient for travelers, &c.; and concerning their liabilities for injuries and damages occasioned by defects therein; and also upon the subject of notice to the defendants of such defects; and also concerning what constituted ordinary care. And it is admitted that upon all these subjects his instructions were unexceptionable. He did not instruct the jury “that the city of Bangor is not liable for obstructions in the streets and on the bridges, caused by teams loaded with trees for the market, and under the care of drivers or owners of the teams.” And I am of opinion, that he properly declined to give the instructions in the terms requested.
In Frost v. Inhabitants of Portland, Mr. Justice "Weston says: — “It is insisted, if roads are otherwise in a state of repair, towns are not answerable for deposits or incumbrances placed upon them; but that the party injured must look to the individual by whom the nuisance was caused. A deposit in the road as effectually destroys its usefulness, as an excavation, however occasioned. The individual may not be known, or may not be responsible. The policy of the law fixes this duty upon towns who have officers charged with its performance. Thus every citizen has an interest, not only to prevent an incumbrance, but to hasten its removal. It is too narrow a construction, to hold that a deposit which, while suffered to remain in the road, renders it impassable, is not a defect in it. The law looks not to the cause of the defect, or to the remedies which the town may have over, or to any cumulative remedy which the person injured may have against others.”
I am of opinion that the presiding Justice properly declined to give the second and third requested instructions; and that on the subject of due care on the part of the plaintiff, and notice to the defendants, he was at liberty to use his own language, and was under no necessity to adopt the language of the counsel for the plaintiff. The testimony of Holt and *541Lumbert, was inadmissible, upon the question of notice to the defendants.
Upon the motion to set aside the verdict as against evidence, I do not find that it is so clearly against evidence, or the weight of evidence, as to require us to disturb it.